Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 26, 2018

                                     No. 04-17-00716-CV

     Samuel R. BUILTA aka Sam Builta Individually and dba Technical Services System,
                                      Appellants

                                               v.

                                      PARAGON, INC.,
                                         Appellee

                  From the County Court at Law No. 2, Bexar County, Texas
                                  Trial Court No. 393227
                          Honorable Karen Crouch, Judge Presiding

                                        ORDER
        The reporter’s record was due to be filed with this court on January 18, 2018. See TEX.
R. APP. P. 35.1. After the due date, court reporter Herminia Torres filed a first notification of
late reporter’s record. She advised the court that she went into labor early and was just now
returning from maternity leave. She requested an extension of time to file the record until
February 8, 2018.
        The request is GRANTED. The reporter’s record is due on February 8, 2018. See id. R.
35.3(c) (limiting an extension in an ordinary appeal to thirty days).




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of January, 2018.


                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court